DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 07, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lifespan” in claims 1 – 16 is used by the claim to mean “detection duration,” while the accepted meaning is “age expectancy.” The term is indefinite because the specification does not clearly redefine the term.  The term “alive credit” is also used to mean something like “validity credit.”
Regrading claim 6, it appears that apparent object is used to both refer to simply a detection or a ghost/multipath without explicitly defining one or the other.  A person of ordinary skill understands an apparent object is a detection wherein a detection is a spike that crosses the signal-to-noise threshold and the detection could be a true detection, e.g. object or target, or a false detection wherein a false detection is due to spillover, ghost/multipath, jamming, noise, etc.  
The claimed subject matter first refers to the apparent object as having a lifespan (detection duration), thus the apparent object is simply a detection which is what a person of ordinary skill would expect as just discussed supra.  
Although the claimed subject matter at times refers to apparent object as a ghost, the overall claimed subject is directed to an apparent object that is a detection that is at times due to a ghost without explicitly redefining the term to maintain such an interpretation throughout the rest of the claim.  Thus, the language “determining when an object that is actually present in the space no longer has a corresponding apparent object detected by the indoor radar sensor” is confusing because there cannot exist an apparent object if not detected by the radar.  
Perhaps Applicant’s intent is directed to an occupant/object leaving a room; however, the occupant/object cannot be absent and present at the same time.  Similarly the language “a number of objects that are determined to be actually present in the space but no longer have a corresponding apparent object” is also confusing for the same reasons.  Nothing in the language requires the apparent object to be multipath/ghost at all time and it would not be reasonable to interpret it as such throughout the claims.  
Other dependent claims including claims 10 and 18-19 having similar language wherein the apparent object is not “actually present” are similarly rejected because it is not clear how the radar can decide that an object is present without a corresponding apparent object thus casting doubt as to whether the apparent object refers to any possible detection including ghosts or just ghosts. It appears that Applicant is using apparent object to refer to any detection as well as a ghost without providing any context as to when the apparent object represents said any detection or said ghost.  As such, the metes and bounds of the claims cannot be fully understood, thus the claim is indefinite.  
The specification at Para. 24 states “based on the apparent object's lifespan or duration in which the apparent object is detected”; however, this language does not explicitly redefine the term lifespan.  In fact, said language uses the operator “or.”  
Regarding claim 12, it is unclear as to the difference between a person have a regular shape in contrast to another person having an irregular shape.  The metes and bounds of the claim cannot be fully understood, thus the claim is indefinite.  The specification states “posture analyzer 120 assigns posture values representing the likelihood that a particular object 50 is standing, sitting, and lying down (Para. 53).”  However, this is not the same as deciding that a shape is irregular instead the disclosure is recognizing various different shapes.  Also, note that mean square error is mention only once in paragraph 46 of the specification.  Thus, Applicant should ensure and explain than any amendments are not new matter.     
Regarding claim 16, it is unclear as what is meant by the term a first frame rate and a second frame rate and whether the first and second frame rate are of the same type.  Radar is a well-developed field that has many well-known terms of art such a pulse repletion frequency, dwell time, pulse repletion interval, sampling frequency as examples.  The Examiner is unable to make a connection between what is the first frame rate as compared to the second frame rate and whether the said frame rate are the same or different types of frame rates, thus the claim is indefinite.  
Dependent claims 2 – 5 and 7 – 16 are rejected due to being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 and 13 – 14 are rejected under 35 U.S.C. 103 as being obvious over Steiner (US 2020/0082551) filed Aug. 23, 2019 in view of Lu (WO 2020/154962 A1) filed Jan. 30, 2019.
NOTE:  strikethrough means the prior art does not teach.  
As to claim 1, Steiner teaches a method for determining a number of people in a space (Para. 67 Fig. 4 item 400 occupant counting procedure), the method comprising:
monitoring the space using a mmWave sensor (Para. 73 “radar”), wherein the mmWave sensor detects one or more apparent objects (Para. 73 “detection”) each of which have a corresponding lifespan while in the space (inherent because the radar is either detecting an object or the radar is not detecting the object.  Para. 90 “different occupant counts that are associated with different time periods …”  see also Para. 102 “false trip caused by … factors over time … different time period …” see also Para. 112 “each occupant count associated with a respective time period.”); 
determining a raw count value via the mmWave sensor, the raw count value being an estimate of the number of people in the space, the raw count value being dependent on a number of apparent objects detected by the mmWave sensor (Fig. 4 item 422 and 424); 
identifying one or more credible objects of the one or more apparent objects (Fig. 4 item 418) ; 
; 
counting the one or more credible objects, thereby creating a credible count value that is less than the raw count value due to the one or more false objects (Fig. 4 items 418, 422 and 424); and 
determining the number of people in the space based at least partially on the credible count value (Fig. 418, 422 and 242).
Steiner does not teach determining the credibility of an apparent object based on the detection duration (lifespan) being greater than a predetermined minimum lifespan or, conversely, determining that the apparent object is false based on the detection duration (lifespan) being less than a predetermined minimum lifespan.  For example, Steiner does not teach the determination of multipath or ghost target based on detection duration of an apparent object being equal to or less than the predetermined minimum detection duration which is the equivalent of stating that Steiner does not teach the determination of a credible object based on detection duration of an apparent object being greater than the predetermined detection duration.
Lu teaches the detection of a target multiple time in order to validate that said target is a true target and not multipath.  See Lu Page 10 Step S501. For example, Lu teaches “When the radar detects the target, due to the phenomenon of multipath interference, the signal returned from the target reaches the radar antenna through different paths, which makes the radar work unstable and leads to errors in the radar detection results. By detecting the same detection target multiple times, the detection error can be effectively eliminated, thereby helping to improve the radar's ability to recognize target categories.”  See Lu Page 12.  
In view of the of the teachings of Lu, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify step 418 of Steiner to include a duration detection threshold as taught by Lu in order to eliminate error/multipath thereby improving signal-to-noise. 
As to claim 2, Steiner in view of Lu, teaches the method of claim 1, wherein identifying one or more credible objects of the one or more apparent objects is further based on whether the one or more credible objects exhibit a predetermined reasonable movement (Steiner: Para. 7 “determine the location and/or movements of an object in an area monitored by the radar sensing circuit,”  see also Paras. 13 – 16 and related figures and related passages Paras. 74 – 97 for example Para. 83 “the control unit 634 and used to determine the movements of the occupant in an area covered by the detection circuit 610. As described herein, the coverage area of the detection circuit 610 may comprise a plurality of zones (e.g., zones 508-512 shown in FIG. 5). The zones may correspond, for example, to areas near an entrance or exit of a space. As such, by tracking the movements of the occupant in these areas, the control unit 634 may determine whether the occupant has entered or exited the space. For example, the control unit 634 may use a state machine to track an occupant moving through the zones of the coverage area.”.), wherein a Kalman filter is used to identify predetermined reasonable movements (Steiner: Para. 79).
As to claim 3, Steiner in view of Lu teaches the method of claim 1, further comprising: monitoring a condition associated with the space using an auxiliary sensor that is different from the mmWave sensor (The occupancy sensor 180 may include an internal detector such as a pyroelectric infrared (PIR) detector, an ultrasonic detector, a microwave detector, or any combination of thereof.), 
wherein the condition is responsive to an action of one or more credible objects (Para. 6 “a pyroelectric infrared (PIR) detection circuit, and a control circuit. The PIR detection circuit may comprise a plurality of PIR elements connected in an anti-series configuration. The PIR elements may be responsive to a person's movement in a detection zone and the PIR detection circuit may generate output signals with different patterns corresponding to different directions of the movement. The control circuit may, in response to a detected movement of a person, collect a plurality of samples from the output of the PIR detection circuit. From the plurality of samples, the control circuit may identify a first sample and a second sample having opposite polarities and magnitudes that are above a certain threshold. Based on the pattern demonstrated by the plurality of samples such as the order in which the first and second sample signals were generated, the control circuit may determine whether the person has entered the space or exited the space.”); and 
using sensor fusion to fuse information from the mmWave sensor and the auxiliary sensor when determining the number of people in the space (Steiner: Para. 112 – 114 describes correcting the count.  See also Para. 115 describes integrating data from several sensors to adjust the overall count.  NOTE: sensor fusion is only mentioned once in the specification and is not defined or described.  Based on Examiner’s research sensor fusion is the process of combining sensor data.).
As to claim 4, Steiner in view of Lu teaches the method of claim 1, further comprising: monitoring a location of each of the one or more credible objects (Steiner: Para. 7); decreasing the credible count value in response to the one or more credible objects being undetected by the mmWave sensor for at least a predetermined period of time (in view of Lu as discussed in claim 1) while a most recent location of the one or more credible objects was at a predetermined exit zone of the space (Steiner: In addition to Fig. 4, see Para. 39 “enters or exist the room 102.”  See also Para. 44 radar which is also a time-of-flight sensor); and 
leaving the credible count value unaffected in response to the one or more credible objects being currently undetected by the mmWave sensor while the most recent location of the one or more credible objects is outside the predetermined exit zone of the space (Steiner: Fig. 4 and Fig. 7 A – B and Fig. 8).
As to claim 5, Steiner in view of Lu teaches the method of claim 1, wherein the corresponding lifespan of a particular apparent object is a cumulative value of a plurality of momentary lifespans of the particular apparent object (Steiner: Para. 67 “the control circuit may, at 414, start to sample the output of the detection circuit for a period of time and/or until a number of samples (e.g., N samples of output voltage) have been collected/stored. The duration of this sampling period and/or the number of samples to be collected may be preconfigured and stored in a memory of the occupant counting sensor”  see also Lu Page 12 “when the number of times of detecting the same detection target does not reach the first preset number of detection times, the type of detection target is determined according to the current credibility of the detection target.”).
As to claim 6, Steiner teaches a method for determining a number of people in a space (Para. 67 and 73), the method comprising: 
monitoring the space using an indoor radar sensor (Para. 73), wherein the indoor radar sensor detects one or more apparent objects in the space each of which have a corresponding object lifespan while in the space (Inherent.  Para. 90 “different occupant counts that are associated with different time periods …”  see also Para. 102 “false trip caused by … factors over time … different time period …” see also Para. 112 “each occupant count associated with a respective time period.”); 
determining when one or more of the apparent objects corresponds to a  [false] object that is not actually present in the space (Fig. 4 item 418); 
determining when an object that is actually present in the space no longer has a corresponding apparent object detected by the indoor radar sensor (As best understood, Para. 39 “person enters or exists the room 102.”  See also Para. 40 “multiple occupant counting sensors may be mounted to various locations … improve the accuracy of the detection of people entering or exiting the room 102.); and 
determining the number of people in the space based at least partially on: 
a number of the one or more apparent objects in the space (Fig. 4 is counting based on detections including a radar); 
; and 
a number of objects that are determined to be actually present in the space but no longer have a corresponding apparent object (Paras. 39 – 40 as previously cited and as best understood.).
Steiner does not teach the determination of multipath or ghost target based on detection duration of an apparent object being equal to or less than the predetermined minimum detection duration which is the equivalent of stating that Steiner does not teach the determination of a credible object based on detection duration of an apparent object being greater than the predetermined detection duration.
Lu teaches the detection of a target multiple time in order to validate that said target is a true target and not multipath.  See Lu Page 10 Step S501. For example, Lu teaches “When the radar detects the target, due to the phenomenon of multipath interference, the signal returned from the target reaches the radar antenna through different paths, which makes the radar work unstable and leads to errors in the radar detection results. By detecting the same detection target multiple times, the detection error can be effectively eliminated, thereby helping to improve the radar's ability to recognize target categories.”  See Lu Page 12.  
In view of the of the teachings of Lu, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify step 418 of Steiner to include a duration detection threshold as taught by Lu in order to eliminate error/multipath thereby improving signal-to-noise.  And, of course, the objects that are determined to be multipath/ghosts would not be included in the count.
As to claim 7, Steiner in view of Lu teaches the method of claim 6, wherein determining when one or more of the apparent objects corresponds to a ghost object comprises: determining which of the one or more of the apparent objects have an object lifespan that is less than a predetermined lifespan threshold (in view of Lu as discussed supra in claims 1 and 6).
As to claim 8, Steiner in view of Lu teaches the method of claim 6, wherein determining when one or more of the apparent objects corresponds to a ghost object comprises: tracking a speed of movement of each of the one or more of the apparent objects; and determining which of the one or more of the apparent objects have had a speed of movement that is above a predetermined maximum speed threshold (Steiner Para. 67 “the control circuit may compare the magnitude of the detection signal to a motion threshold to determine if motion has been detected at 412. If a motion has been detected at 412 (e.g., the magnitude of the detection signal is greater than the motion threshold), the control circuit may, at 414, start to sample the output of the detection circuit for a period of time and/or until a number of samples (e.g., N samples of output voltage) have been collected/stored.”  See also Lu Page 7 “Doppler energy threshold is greater than or equal to the threshold of the number of Doppler units, the reliability the the detection target is a pedestrian is added.”  This cited portion of Lu and related passages is another example to confirm reflections are that of a person and not of a ghost/multipath thus further improving accuracy.).
As to claim 9, Steiner in view of Lu teaches the method of claim 6, provide hysteresis to the determined number of people in the space, wherein the hysteresis allows the determined number of people in the space to increase faster than the hysteresis allows the determined number of people in the space to decrease (Lu Page 15 “The present invention sets the pedestrian detection exit hysteresis judgment. After the detection target is judged as the pedestrian target in the current frame, the first preset credibility is updated to a smaller value, and the judgment is continued on the next frame. In the subsequent process of detecting the detection target, acquiring detection data, and determining the current credibility, within a limited number of detections, such as the second preset number of detections, once it is determined that the current credibility of the detection target is less than the updated The first preset credibility is determined to be a non-pedestrian target; if within the second preset number of detections, the credibility of the detection target is determined to be greater than or equal to the updated first preset credibility, Then the detection target is determined as a pedestrian target.” After determining a target/pedestrian is in the frame, Lu uses at least a limited number of detections to determine that said target/pedestrian is no longer in frame thus meaning it would take more time to reduce count of target/pedestrians.  Such a process would reduce the likelihood of incorrectly reducing the count prematurely.).
As to claim 10, Steiner in view of Lu teaches the method of claim 6, wherein determining when an object that is actually present in the space no longer has a corresponding apparent object detected by the indoor radar sensor comprises: 
assigning an alive credit to each of the one or more apparent objects (Steiner: Para. 112 – 114 describes correcting the count.  See also Para. 115 describes integrating data from several sensors to adjust the overall count thus implying an “alive credit.”  See also Lu: Page 13 “if the current credibility is greater than the first credibility, continue detecting the target.”  See also Page 15 “To determine whether the detection target is a pedestrian target. Within the range of the set number of frames, when the current credibility of the detection target is greater than the first preset credibility threshold, the target is judged as a pedestrian target.”), 
wherein the alive credit is dependent at least in part on how long the corresponding apparent object has been detected by the indoor radar sensor (the modification of Steiner in view of Lu in the independent claims including claim 6); and 
determining that an object is actually present in the space even though the object no longer has a corresponding apparent object detected by the indoor radar sensor when the object has an alive credit that is above an alive credit threshold (Steiner: Para. 112 – 115 & Lu Pages 13 – 15).
As to claim 11, Steiner in view of Lu teaches the method of claim 6, further comprising: identifying a location of each of the number of people determined to be in the space (Steiner Para. 74 “detect the location and/or movements of the person relative to the plurality of zones 508-512 …”  see also Para. 50  see also Para. 49 “determining the number of people passing through the respective doorways during a time period …”); and
correlate the location of each of the number of people determined to be in the space to one of a plurality of defined zones of the space (Steiner: Para. 74 and Para. 76  see also Para. 85 “control unit 634 may later determine, based on X-Y coordinates … that the occupant has moved from the third zone through the second zone …”  see also at least Para. 93 – 94.).
As to claim 13, Steiner in view of Lu teaches the method of claim 11, further comprising identifying which of the plurality of zones of the space are currently occupied by at least one person (Steiner Paras. 74, 76, 86 and 93 – 94 cited in claim 11).
As to claims 14, Steiner in view of Lu teaches the method of claim 11, further comprising identifying a count of people in each of the plurality of zones of the space (Steiner at least Para. 96 “the occupant counting sensor may determine that the occupant has left the space.”  See also Para. 101).
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Steiner in view of Lu and in further view of Harman (US 2002/0060639).
As to claim 16, Steiner in view of Lu does not teach the method of claim 6, wherein: monitoring the space using an indoor radar sensor at a first frame rate; determining the number of people in the space at a second frame rate, where the first frame rate is more than twice as fast as the second frame rate.
In the same field of endeavor, Harman teaches decimation wherein “the Doppler response is sampled at half the pulse repetition rate (Para. 35 and Para. 39).”
In view of the teachings of Harman, it would have been obvious to include decimation in order to reduce data size making the data easier and faster to transmit and receive.  The data can later be interpolated to restore to an approximate value of the original sized data.  
This claim was interpreted under 112(b) and the Examiner’s best guess it that the claim is directed to decimation.  If on the other hand, the claim should have been directed to Nyquist, the Examiner would have taken official notice because Nyquist is extremely well-known and so universally conventionally used that it is practically a necessity that must and has to be used in order to correctly receive a signal that it would be practically inherent.  
Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being obvious over Steiner in view of Lu and Kostrun (US 2019/0228624).
As to claim 15, Steiner in view of Lu teaches the method of claim 6, further comprising: determining the space is occupied when the indoor radar sensor detects the one or more apparent objects in the space for at least a first predetermined duration of time (Steiner as modified by Lu in the independent claims including claim 6); and 
.
Lu teaches “Once the detection times of the detection target are greater than or equal to the first preset detection times, the detection target is no longer detected … (Page 12)”  However, it is not clear as to what is meant by the translated text thus a new reference is brought in for compact prosecution.  
In the same field of endeavor, Kostrun teaches “the method further includes determining whether a duration of time the gate sensor was active prior to all of the motion sensors becoming inactive is greater than a predetermined time duration, and determining that a single person left the space in response to determining that the duration of time the gate sensor was active prior to all of the motion sensors becoming inactive is greater than the predetermined time duration (Para. 5).”
In view of the teachings of Kostrun, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the duration detection or lack thereof in item 424 in figure 4 of Steiner in view of Lu to be longer than the duration detection for item 422 to ensure that a person has actually left or exited the zone thereby improving accuracy.
As to claim 17, Steiner teaches a method for determining a number of people in a space (Para. 67 Fig. 4 item 400 occupant counting procedure), the method comprising: 
monitoring the space using a mmWave sensor (Para. 73), wherein the mmWave sensor detects one or more apparent objects in the space (Para. 73 “detection”); 
determining the space is occupied when the mmWave sensor detects the one or more apparent objects in the space for at least a first  duration of time (Para. 60 refers to a maximum and minimum point that occurs over a period of time.  Fig. 4 item 418 and 422); 
determining the space is no longer occupied when the mmWave sensor no longer detects any apparent objects in the space for at least a second predetermined duration of time, (Para. 70 items 426, 428 and 430); 
determining a count of the one or more apparent objects in the space when the space is occupied, thereby creating a count value (Fig. 4 items 418, 420, 422 and 424); and 
determining the number of people in the space based at least partially on the count value (Id.).
Steiner does not teach detecting an apparent object for at least a first predetermined duration of time.  For example, Steiner does not teach the determination of an multipath or ghost target based on detection duration of an apparent object being equal to or less than the predetermined minimum detection duration which is the equivalent of stating that Steiner does not teach the determination of a credible object based on detection duration of an apparent object being greater than the predetermined detection duration.
Lu teaches the detection of a target multiple time in order to validate that said target is a true target and not multipath.  See Lu Page 10 Step S501. For example, Lu teaches “When the radar detects the target, due to the phenomenon of multipath interference, the signal returned from the target reaches the radar antenna through different paths, which makes the radar work unstable and leads to errors in the radar detection results. By detecting the same detection target multiple times, the detection error can be effectively eliminated, thereby helping to improve the radar's ability to recognize target categories.”  See Lu Page 12.  As such, 
In view of the of the teachings of Lu, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify step 418 of Steiner to include a duration detection threshold as taught by Lu in order to eliminate error/multipath thereby improving signal-to-noise.  And, of course, the objects that are determined to be multipath/ghosts would not be included in the count.
Lu also teaches “Once the detection times of the detection target are greater than or equal to the first preset detection times, the detection target is no longer detected … (Page 12)”  However, it is not clear as to what is meant by the translated text thus a new reference is brought in for compact prosecution.  
In the same field of endeavor, Kostrun teaches “the method further includes determining whether a duration of time the gate sensor was active prior to all of the motion sensors becoming inactive is greater than a predetermined time duration, and determining that a single person left the space in response to determining that the duration of time the gate sensor was active prior to all of the motion sensors becoming inactive is greater than the predetermined time duration (Para. 5).”
In view of the teachings of Kostrun, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the duration detection or lack thereof in item 424 in figure 4 of Steiner in view of Lu to be longer than the duration detection for item 422 to ensure that a person has actually left or exited the zone thereby improving accuracy.  
As best understood regarding claim 18, Steiner in view of Lu and Kostrun teaches the method of claim 17, wherein determining the count of the one or more apparent objects in the space when the space is occupied comprises: 
determining when one or more of the apparent objects corresponds to a ghost object that is not actually present in the space (Steiner in view of Lu discussed supra); 
determining when an object that is actually present in the space no longer has a corresponding apparent object (Steiner: Fig. 4 item 418 see also Para. 39 “person enters or exists the room 102.”  See also Para. 40 “multiple occupant counting sensors may be mounted to various locations … improve the accuracy of the detection of people entering or exiting the room 102.  See also Steiner: Para. 112 – 115 & see also Lu Pages 13 – 15); 
determining the count value based at least partially on: a number of apparent objects that are determined to be ghost objects (Steiner in view of Lu as discussed supra); and 
a number of objects that are determined to be actually present in the space but no longer have a corresponding apparent object (Fig. 4 is counting based on detections including a radar.  See also Steiner: Paras. 39 – 40 and 112 – 115.  See also Lu pages 13 – 15).
As best understood regarding claim 19, Steiner in view of Lu and Kostrun teaches the method of claim 18, wherein determining when an object that is actually present in the space no longer has a corresponding apparent object comprises: assigning an alive credit to each of the one or more apparent objects, wherein the alive credit is dependent at least in part on how long the corresponding apparent object has been detected by the mmWave sensor (Steiner: Para. 112 – 114 describes correcting the count.  See also Para. 115 describes integrating data from several sensors to adjust the overall count thus implying an “alive credit.”  See also Lu: Page 13 “if the current credibility is greater than the first credibility, continue detecting the target.”  See also Page 15 “To determine whether the detection target is a pedestrian target. Within the range of the set number of frames, when the current credibility of the detection target is greater than the first preset credibility threshold, the target is judged as a pedestrian target.”  See also the modification of Steiner in view of Lu as discussed supra.); and 
determining that an object is actually present in the space even though the object no longer has a corresponding apparent object detected by the mmWave sensor when the object has an alive credit that is above an alive credit threshold (Steiner: Para. 112 – 115 & Lu Pages 13 – 15).
As to claim 20, Steiner in view of Lu and Kostrun teaches the method of claim 17, further comprising: identifying a location of each of the number of people determined to be in the space (Steiner Para. 74 “detect the location and/or movements of the person relative to the plurality of zones 508-512 …”  see also Para. 50  see also Para. 49 “determining the number of people passing through the respective doorways during a time period …”); 
correlate the location of each of the number of people determined to be in the space to one of a plurality of defined zones of the space (Steiner: Para. 74 and Para. 76  see also Para. 85 “control unit 634 may later determine, based on X-Y coordinates … that the occupant has moved from the third zone through the second zone …”  see also at least Para. 93 – 94.); 
and indicating which of the plurality of zones are occupied (at least Paras. 80 – 84.  See also Para. 93).
Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being obvious over Steiner in view of Lu and Kikuchi (US 2005/0174222).
As to claim 15, Steiner in view of Lu teaches the method of claim 6, further comprising: determining the space is occupied when the indoor radar sensor detects the one or more apparent objects in the space for at least a first predetermined duration of time (Steiner as modified by Lu in the independent claims including claim 6); and 
.
Lu teaches “Once the detection times of the detection target are greater than or equal to the first preset detection times, the detection target is no longer detected … (Page 12)”  However, it is not clear as to what is meant by the translated text thus a new reference is brought in for compact prosecution.  
In the same field of endeavor, Kikuchi teaches an absence detection (or lack thereof) threshold that is greater than a detection threshold.  See Kikuchi Paras. 44 – 45.  
In view of the teachings of Kikuchi, it would have been obvious to a person having ordinary skill in the art to modify figure 4 items 422 and 424 so that 424 has a longer predetermined duration threshold in Steiner in view of Lu in order to prevent the decrease in occupancy count when no one has exited the zone thereby improving accuracy.   

As to claim 17, Steiner teaches a method for determining a number of people in a space (Para. 67 Fig. 4 item 400 occupant counting procedure), the method comprising: 
monitoring the space using a mmWave sensor (Para. 73), wherein the mmWave sensor detects one or more apparent objects in the space (Para. 73 “detection”); 
determining the space is occupied when the mmWave sensor detects the one or more apparent objects in the space for at least a first (Para. 60 refers to a maximum and minimum point that occurs over a period of time.  Fig. 4 item 418 and 422); 
determining the space is no longer occupied when the mmWave sensor no longer detects any apparent objects in the space for at least a second predetermined duration of time, (Para. 70 items 426, 428 and 430); 
determining a count of the one or more apparent objects in the space when the space is occupied, thereby creating a count value (Fig. 4 items 418, 420, 422 and 424); and 
determining the number of people in the space based at least partially on the count value (Id.).
Steiner does not teach detecting an apparent object for at least a first predetermined duration of time.  For example, Steiner does not teach the determination of an multipath or ghost target based on detection duration of an apparent object being equal to or less than the predetermined minimum detection duration which is the equivalent of stating that Steiner does not teach the determination of a credible object based on detection duration of an apparent object being greater than the predetermined detection duration.
Lu teaches the detection of a target multiple time in order to validate that said target is a true target and not multipath.  See Lu Page 10 Step S501. For example, Lu teaches “When the radar detects the target, due to the phenomenon of multipath interference, the signal returned from the target reaches the radar antenna through different paths, which makes the radar work unstable and leads to errors in the radar detection results. By detecting the same detection target multiple times, the detection error can be effectively eliminated, thereby helping to improve the radar's ability to recognize target categories.”  See Lu Page 12.  As such, 
In view of the of the teachings of Lu, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify step 418 of Steiner to include a duration detection threshold as taught by Lu in order to eliminate error/multipath thereby improving signal-to-noise.  And, of course, the objects that are determined to be multipath/ghosts would not be included in the count.
Lu also teaches “Once the detection times of the detection target are greater than or equal to the first preset detection times, the detection target target is no longer detected … (Page 12)”  However, it is not clear as to what is meant by the translated text thus a new reference is brought in for compact prosecution.  
In the same field of endeavor, Kikuchi teaches an absence detection (or lack thereof) threshold that is greater than a detection threshold.  See Kikuchi Paras. 44 – 45.  
In view of the teachings of Kikuchi, it would have been obvious to a person having ordinary skill in the art to modify figure 4 items 422 and 424 so that 424 has a longer predetermined duration threshold in Steiner in view of Lu in order to prevent the decrease in occupancy count when no one has exited the zone thereby improving accuracy.   
As best understood regarding claim 18, Steiner in view of Lu and Kikuchi teaches the method of claim 17, wherein determining the count of the one or more apparent objects in the space when the space is occupied comprises: 
determining when one or more of the apparent objects corresponds to a ghost object that is not actually present in the space (Steiner in view of Lu discussed supra); 
determining when an object that is actually present in the space no longer has a corresponding apparent object (Steiner: Fig. 4 item 418 see also Para. 39 “person enters or exists the room 102.”  See also Para. 40 “multiple occupant counting sensors may be mounted to various locations … improve the accuracy of the detection of people entering or exiting the room 102.  See also Steiner: Para. 112 – 115 & see also Lu Pages 13 – 15); 
determining the count value based at least partially on: a number of apparent objects that are determined to be ghost objects (Steiner in view of Lu as discussed supra); and 
a number of objects that are determined to be actually present in the space but no longer have a corresponding apparent object (Fig. 4 is counting based on detections including a radar.  See also Steiner: Paras. 39 – 40 and 112 – 115.  See also Lu pages 13 – 15).
As best understood regarding claim 19, Steiner in view of Lu and Kikuchi teaches the method of claim 18, wherein determining when an object that is actually present in the space no longer has a corresponding apparent object comprises: assigning an alive credit to each of the one or more apparent objects, wherein the alive credit is dependent at least in part on how long the corresponding apparent object has been detected by the mmWave sensor (Steiner: Para. 112 – 114 describes correcting the count.  See also Para. 115 describes integrating data from several sensors to adjust the overall count thus implying an “alive credit.”  See also Lu: Page 13 “if the current credibility is greater than the first credibility, continue detecting the target.”  See also Page 15 “To determine whether the detection target is a pedestrian target. Within the range of the set number of frames, when the current credibility of the detection target is greater than the first preset credibility threshold, the target is judged as a pedestrian target.”  See also the modification of Steiner in view of Lu as discussed supra.); and 
determining that an object is actually present in the space even though the object no longer has a corresponding apparent object detected by the mmWave sensor when the object has an alive credit that is above an alive credit threshold (Steiner: Para. 112 – 115 & Lu Pages 13 – 15).
As to claim 20, Steiner in view of Lu and Kikuchi teaches the method of claim 17, further comprising: identifying a location of each of the number of people determined to be in the space (Steiner Para. 74 “detect the location and/or movements of the person relative to the plurality of zones 508-512 …”  see also Para. 50  see also Para. 49 “determining the number of people passing through the respective doorways during a time period …”); 
correlate the location of each of the number of people determined to be in the space to one of a plurality of defined zones of the space (Steiner: Para. 74 and Para. 76  see also Para. 85 “control unit 634 may later determine, based on X-Y coordinates … that the occupant has moved from the third zone through the second zone …”  see also at least Para. 93 – 94.); 
and indicating which of the plurality of zones are occupied (at least Paras. 80 – 84.  See also Para. 93).
Examiner’s Comment
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 12, Steiner in view of Lu does not teach the method of claim 11 wherein each of the one or more people has an irregular shape, and the method further comprising applying a minimum mean square error estimator to the irregular shape to help identify a location of the corresponding person.
Cuddihy (US 2013/0002434) teaches “the readings 702 generated by the top radar depict non-zero breathing RMS value 706 and motion RMS value 708 indicating presence of a standing or a sitting person (Para. 83).”
Zhang (US 2019/0178980) teaches “detect/monitor a user doing something (e.g. sleeping on sofa, sleeping in bedroom, running on treadmill, cooking, sitting on sofa, watching TV, eating in kitchen, eating in dining room, going upstairs/downstairs, going outside/coming back, in the rest room, etc.), … (Para. 321).”
The Examiner does not see a reasonable reason to combine without using impermissible hindsight.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./            Examiner, Art Unit 3648                                                                                                                                                                                            
/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648